Exhibit 10.16 Timothy R Redpath Chief Executive Officer CS Financing Corporation 21 Tamal Vista Blvd., Suite 230 Corte Madera, CA 94925 February 26, 2008 Dear Tim: Real Equity Solutions, Inc. (“RES”) has just closed its first secured loan on the property at 28 Eagle Rock Rd, Mill Valley, CA in Marin county.As we has discussed, this loan is an interest-only 12 month loan (with a borrower option to extend for an additional 6 months upon payment of certain points).The principal balance due upon the expiration of the 12 months (or 18 months, if 6 month extension is elected) is $575,000.00.The loan is secured by a 2nd deed of trust on the property (subordinated to the primary lender, IndyMac Bank FSB). As we had discussed, CS Financing Corporation (“CSF”) will provide a lending facility to RES for loans RES makes, but only for those transactions CSF has approved, in its sole discretion.The interest rate for the loan facility will be 15% per annum.Upon the request of RES, interest payments may be deferred for up to 180 days in the discretion of CSF.Repayment of loan principal will be due upon payment of principal of the underlying real estate loan made by RES.Under this lending facility, for the above
